Nichols, Chief Justice.
The former husband enumerates as error a temporary order of the trial court pending the divorce proceedings in which the court restrained certain dispositions of his assets and upheld the constitutionality of the ne exeat statute (Code Ann. § 37-1401 et seq.), as against his constitutional challenges. The former wife has filed a suggestion of mootness in which it is contended that a final judgment and decree of divorce incorporating by reference a settlement agreement resolving all pending issues between the parties has been entered in the case. The former husband admits that such an order has been entered. Accordingly, the appeal is moot.

Appeal dismissed.


All the Justices concur.